Citation Nr: 1531383	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether the appellant's income is a bar to payment of VA improved death pension benefits.


REPRESENTATION

Appellant is represented by: Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION


The appellant is the surviving spouse of a Veteran (the Veteran) who had active duty service from June 1948 to July 1953.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

After a review of all of the evidence, the Board finds that additional development is necessary to provide notice to the appellant of the evidence necessary to substantiate her assertions as to the incurrence of unreimbursed medical expenses, and to assist her in obtaining such evidence.  

The appellant has been found to meet the basic eligibility requirements for a VA death pension, as well as Special Monthly Compensation due to the need for Aid and Attendance (see November 2010 rating decision).  However, the RO determined that the appellant's income exceeded the Maximum Annual Pension Rate (MAPR), as set out under 38 U.S.C.A. §§ 1521, 1541, and 1542, for the period in question.  This determination was apparently based on information provided by the appellant in her initial claim (VA Form 21-534) and supplemental documents.  

Central to the appellant's argument on appeal is that the information considered by the RO does not present a complete picture of her expenses.  She asserts that she pays or has paid an assistant or assistants to help her with activities of daily life, such as household tasks which she can no longer perform due to her physical disabilities.  On the VA Form 9, the appellant stated: "Consider home expenses as you do assisted living/nursing homes."  She also stated: "I pay $60 every two weeks for someone to change my bed-to help me with my laundry-clean my house-I know you do not consider this medical-but it is..."  On the notice of disagreement, the appellant stated "I pay $10 an hour for in-home health-I pay by check."  

While the appellant believes that her expenses for in-home assistance are not deductible from the calculation of her income, in fact, the appellant's basic eligibility to A&A entitles her to deduct as unreimbursed medical expenses any fees she has paid to an in-home attendant.  See 38 C.F.R. § 3.272(g)(2); M21-1MR V.i.3.D.13.i.  From the argument she has provided, the appellant clearly does not understand this entitlement.  

VA's Adjudication Manual includes information specific to the types of expenses of in-home attendants which are deductible as unreimbursed medical expenses.  These include the wages of the in-home attendant, even if the attendant is not a licensed health professional.   See M21-1MR V.i.3.D.13.h.  The Adjudication Manual also provides the types of proof which are necessary to substantiate such expenses.  These include a receipt bill statement on the provider's letterhead, computer summary, ledger, or bank statement.  Such evidence must include the amount paid, the date payment was made, the purpose of the payment (the nature of the product or service provided), the name of the person to or for whom the product or service was provided, and identification of the provider to whom payment was made.  See M21-1MR V.i.3.D.13.i.  

The rates of death pension published in the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in the regulations (Title 38, Code of Federal Regulations).  38 C.F.R. § 3.21

From a review of the RO's decision, it is apparent that expenses of the type described by the appellant were not considered in calculating her MAPR for the period in question.  Based on the limited information provided by the appellant with her claim submission, it appears that only the costs of prescription drugs were considered as unreimbursed medical expenses.  Indeed, it is apparent that the appellant has not been provided notice of the types of expenses which are deductible or of the acceptable forms of proof she must submit to have such expenses considered.  While the statement of the case does contain information regarding the types of countable income that are considered (38 C.F.R. § 3.271), it does not contain information regarding exclusions from countable income (38 C.F.R. § 3.272) or the specific guidance provided at M21-1MR V.i.3.D.13.i.  

While the appellant has provided limited, anecdotal information regarding her expenditures for an in-home attendant, the information she has provided to date does not include sufficient detail to determine the actual amounts paid in the initial year (beginning September 28, 2010) or to determine amounts that will be paid prospectively.  

The information provided in the Adjudication Manual is directly pertinent to the basis of the appellant's disagreement with the RO's determination that her income precludes payment of pension benefits to which she is otherwise entitled.  Accordingly, the Board finds that additional development is necessary to inform the appellant of the specific deductions from income which are allowable, and of the types of proof which are required to substantiate those deductions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
Accordingly, the case is REMANDED for the following action:

1.  Provide notice regarding (1) the expenses which are deductible from the calculation of MAPR and of (2) the forms of proof that can substantiate these expenses over the period on appeal.  In particular, provide notice of the information contained in the M21-1MR V.i.3.D.13.(h-j) regarding expenses for in-home attendants.  

2.  If the appellant submits additional evidence in response to the notice provided, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


